IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of               :               No. 89 DB 2022 (No. 53 RST 2022)
                               :
KRISTINE CELESTE HOWARD        :               Attorney Registration No. 58693
                               :
PETITION FOR REINSTATEMENT     :
FROM ADMINISTRATIVE SUSPENSION :               (Chester County)




                                       ORDER


PER CURIAM


       AND NOW, this 10th day of November, 2022, the Report and Recommendation of

Disciplinary Board Member dated October 31, 2022, is approved and it is ORDERED that

KRISTINE CELESTE HOWARD, who has been on Administrative Suspension, has

demonstrated that she has the moral qualifications, competency and learning in law

required for admission to practice in the Commonwealth, shall be and is, hereby

reinstated to active status as a member of the Bar of this Commonwealth. The expenses

incurred by the Board in the investigation and processing of this matter shall be paid by

the Petitioner.